            Case 1:20-cv-01581-DAD-SAB Document 25 Filed 03/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   GEORGE AVALOS,                                      Case No. 1:20-cv-01581-DAD-SAB

11                   Plaintiff,                          ORDER REQUIRING PLAINTIFF TO FILE
                                                         DISPOSITIONAL DOCUMENTS
12           v.

13   BBVA USA, et al.,                                   (ECF No. 24)

14                   Defendants.                         FORTY-FIVE DAY DEADLINE

15

16          On March 15, 2021, Plaintiff George Avalos filed a notice of settlement informing the

17 Court that the parties have reached settlement resolving this action.

18          Accordingly, it is HEREBY ORDERED that:

19          1.      All pending matters and dates are VACATED; and

20          2.      Plaintiff shall file dispositional documents within forty five (45) days of the date

21                  of entry of this order.

22
     IT IS SO ORDERED.
23

24 Dated:        March 16, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     1
